UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6048


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MALCOLM DEMON TYLER, a/k/a Milt,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.        John S. Kaull,
Magistrate Judge.  (5:13-cr-00009-FPS-JSK-2; 5:14-cv-00115-FPS-
JSK)


Submitted:   June 17, 2015                 Decided:   June 25, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm Demon Tyler, Appellant Pro Se. Tara Noel Tighe,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Malcolm Demon Tyler seeks to appeal the magistrate judge’s

report and recommendation in this action under 28 U.S.C. § 2255

(2012).    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,       28    U.S.C.    § 1292   (2012);     Fed.     R.    Civ.   P.

54(b); Cohen        v.    Beneficial   Indus.    Loan     Corp.,    337 U.S. 541,

545-46 (1949).           The order Tyler seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

dispense     with        oral    argument    because      the    facts     and    legal

contentions    are       adequately    presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                            2